                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES,

             Plaintiff,

      v.                                            Case No. 18-CR-130

BRET NAGGS, MARK WOGSLAND,
and PETER ARMBRUSTER,

             Defendants.


              MOTION AND BRIEF IN SUPPORT OF MOTION
             FOR SANTIAGO PROFFER FROM GOVERNMENT


      Bret Naggs, by and through counsel, hereby respectfully moves this Court for

an order requiring the government to file a written Santiago proffer within 60 days,

identifying all co-conspirators and any co-conspirator statements the government

intends to present at trial. Co-defendants Mark Wogsland and Peter Armbruster

have filed motions fully adopting and joining the arguments herein. As grounds for

and in support of this motion, the following memorandum is provided. No other

supporting documents will be filed.

I.    INTRODUCTION

      This district’s normal practice, which works well in the typical case, is to

conditionally admit co-conspirator statements at trial, without requiring a pretrial

Santiago proffer by the government as to the identities of co-conspirators and the

statements the government intends to offer under the coconspirator exception to the
hearsay rule. However, this is far from a typical case. It is exceptionally factually

dense and complex, involving over 9 million pages of “open file” discovery. It involves

the allegation of multiple conspiracies, including conspiracy to influence accountants,

conspiracy to falsify books and records of a public company, conspiracy to commit

securities fraud, and conspiracy to commit wire fraud, along with substantive bank

fraud, securities fraud, wire fraud, and other charges. The case involves an

undisclosed number of unidentified co-conspirators, countless complex accounting

decisions made over several years by an undetermined number of employees of a $2

billion public company with over 30 subsidiaries. The trial in the case will certainly

span weeks if not months.

      An early government proffer as to the identities of coconspirators and the

statements the government intends to offer as coconspirator statements will allow

the defense to efficiently and effectively prepare for trial, and is the safest way to

avoid a costly mistrial. Accordingly, the Court should make an exception to the

standard district practice and order the government to file such a Santiago proffer

within 60 days.

II.   FACTS

      On June 12, 2018, the government filed an Indictment charging Bret Naggs

and Mark Wogsland with securities fraud and related offenses as former Controllers

at Roadrunner Transportation Systems, Inc. (“Roadrunner”). Dkt. 1. On April 2,

2019, the government filed the First Superseding Indictment, which added




                                          2
Roadrunner’s former CFO, Peter Armbruster, as a third defendant.              Dkt. 48

(“Superseding Indictment” or “S. Ind.”).

      The Superseding Indictment alleges a four-year long complex fraud scheme

related to the books and records and financial reporting of Roadrunner. Specifically,

the Superseding Indictment alleges that from 2013 through January 2017,

Defendants and other, unidentified co-conspirators engaged in conspiracies to

defraud Roadrunner shareholders, lenders, the investing public, and to mislead

Roadrunner’s independent auditors, lenders, and regulators. S. Ind. ¶ 25. It further

charges that Defendants and other, unidentified co-conspirators engaged in

conspiracies to fraudulently influence accountants and to falsify records of

Roadrunner, to commit securities fraud, and to commit wire fraud. Id. at ¶¶ 75-87,

92-95. Finally, it alleges that Defendants aided and abetted the making of false

entries into Roadrunner’s records, and committed securities fraud and bank fraud.

Id. at ¶¶ 88-91, 96-110.

      Roadrunner was a $2.2 billion public company with over 4,500 employees

across over 30 subsidiaries. Id. at ¶ 4. To date, the government has produced over 9

million total pages of discovery, including over 200 interview reports, and hundreds

of thousands of emails and other communications by and between employees,

accountants, and others.

      The government has indicated it is following this district’s “open-file” policy.

But it has declined to identify any co-conspirator names or statements.        When




                                           3
defendants requested that information as a way to avoid this motion, the government

refused, explaining in a letter to all counsel that:

       [i]t is long-standing practice in this District to conditionally admit statements
       of alleged co-conspirators subject to the government showing that the
       statements are admissible in accordance with the Santiago factors.” United
       States v. Lewis, No. 17-CR-191, 2018 WL 3601237, at *3 (E.D. Wis. July 27,
       2018). Because the Court typically “does not require the government to file
       Santiago proffers in advance of the trial,” United States v. Davis, No. 06-CR-
       215, 2007 WL 4207536, at *8 (E.D. Wis. Nov. 26, 2007), such early disclosure
       is not necessary.”

That position wholly ignores the undeniable fact that this is far from a typical case

like Lewis or Davis.

III.   ARGUMENT

       A.    Legal Standard

       Under Rule 801(d)(2)(E), qualifying co-conspirator statements are not hearsay.

Fed. R. Evid. 801(d)(2)(E). Specifically, co-conspirator statements are admissible if

the trial judge finds, by a preponderance of the evidence, that: “(1) a conspiracy

existed, (2) the defendant and the declarant were involved in the conspiracy, and (3)

the statements were made during and in furtherance of the conspiracy.” United

States v. Davis, 845 F.3d 282, 286 (7th Cir. 2016).

       “Under long-settled circuit law, a district court may admit co-conspirator

statements conditionally based on the government’s pretrial proffer, known in this

circuit as a ‘Santiago proffer.’” Id. (citing United States v. Santiago, 582 F.2d 1128,

1130-31 (7th Cir. 1978)). Alternatively, a court may hold a “full blown” preliminary

hearing to consider all the evidence concerning the statements, or may conditionally

admit the statements even in the absence of a pretrial proffer. United States v. Cox,

                                            4
923 F.2d 519, 526 (7th Cir. 1991). “If at the close of its case the prosecution has not

met its burden to show that the statements are admissible, the defendant can move

for a mistrial or to have the statements stricken.” United States v. Haynie, 179 F.3d

1048, 1050 (7th Cir. 1999).

      B.     A Santigo proffer is necessary to allow Defendants to
             adequately prepare a defense and focus litigation positions.

      Defendants recognize that the Court “has more than one method to use when

considering the admissibility of co-conspirators statements,” including conditionally

admitting the statements even in the absence of a pretrial proffer. United States v.

McClellan, 165 F.3d 535, 553-54 (7th Cir. 1999). Defendants also acknowledge that

this district’s normal practice has been to do just that. See, e.g., United States v.

Arms, No. 14-CR-78, 2015 WL 5022640, at *9-10 (E.D. Wis. Aug. 24, 2015).

Nevertheless, Defendants believe that an exception in this case is warranted.

      Ordering the government to make a Santiago proffer in this case would be in

line with Seventh Circuit case law and the practice of all other district courts in this

circuit. The Seventh Circuit has specifically stated that its “preferable procedure” for

the conditional admission of co-conspirator statements would be to “at least require

the government to preview the evidence which it believes brings the statements

within the co-conspirator rule before delving into the evidence at trial.” Cox, 923 F.2d

at 526 (internal quotations and brackets omitted) (emphasis added) (citing United

States v. Shoffner, 826 F.2d 619, 630 (7th Cir. 1987)). Indeed, “it is routine for [those

other] district courts to require pretrial evidentiary proffers [under Santiago]” and




                                           5
Cox. United States v. Garcia-Ortiz, No. 91 CR 564-2, 1992 WL 71803, at *5 (N.D. Ill.

Apr. 1, 1992) (Rovner, D.J.).

      Specifically, the Seventh Circuit in Shoffner expressed concern over the trial

court’s decision to conditionally admit co-conspirator statements without a proffer,

noting that “the course followed below could have been hazardous,” and could have

resulted in “a costly mistrial.” 826 F.2d at 630. The court then stated that it was

purposefully “set[ting] forth the procedures surrounding this issue in what may seem

excruciating detail,” explaining that it would prefer the court to not take “on faith”

the government’s assertions regarding co-conspirator statements, but rather require

a proffer by the government. Id.

      This Court likewise has indicated that, under certain circumstances, a pre-

trial admissibility determination under one of the Santiago alternatives may be

warranted. See Arms, 2015 WL 5022640, at *10. In Arms, the defendant requested

a “full-blown” Santiago hearing “[b]ecause of the importance of [co-conspirator]

statements to the government’s case, as well as the size and the complexity of the

case.” Id. This Court denied the request without prejudice because it was unclear

which of the 29 defendants would proceed to trial. Id. This Court noted that the

government proposed to break the case down into separate trials, after which the

court could better determine which statements would be admitted against which

defendants. Id. As a result, this Court invited the defendant to renew his request

once “the parties’ litigation positions come into focus.” Id.




                                           6
      Here, Defendants are not currently requesting a “full-blown” hearing, but

rather an initial, pretrial proffer of co-conspirator names and statements. See United

States v. Andrus, 775 F.2d 825, 837 (7th Cir. 1985) (explaining that a proffer, as

opposed to a hearing, “has the advantage of economy”). Furthermore, Defendants are

requesting a proffer precisely to aid in focusing their litigation positions, to make trial

more efficient, and to minimize the risk of a costly mistrial.

      For example, without the government identifying co-conspirators or their

statements, Defendants have no way of knowing whether a single email in the

approximately 9 million pages of discovery may be an alleged co-conspirator

statement from someone who was not interviewed at all and who had no actual email

conversations with the defendant against whom the statement is offered, or whether

any statement made by any of the 90 or more witnesses whose statements have been

disclosed, is an alleged co-conspirator statement. In short, until the identities of co-

conspirators and their statements are proffered, Defendants’ litigation positions

cannot “come into focus,” nor can counsel possibly effectively prepare for trial. See

Arms, 2015 WL 5022640, at *10.

      These concerns are not alleviated by the fact that the government is following

this district’s open-file policy. Indeed, by this motion, Defendants seek more precise

information about what has already been disclosed, not a greater breadth of

disclosure.




                                            7
      C.     A Santigo proffer is necessary to minimize the risk of an extremely costly
             mistrial.

      For these same reasons, a conditional admission of co-conspirator statements

without a proffer could lead to an extremely costly mistrial. Given the breadth of the

conspiracy charges in both timing and scope, the possibility of mistrial and prejudice

to Defendants is especially likely. Roadrunner is a $2 billion company with over 30

subsidiaries, each of which make financial and accounting decisions, all of which roll

up to affect the accounting, and books and records of Roadrunner, which the

Superseding Indictment alleges were misstated purposefully by Defendants and their

co-conspirators.

      The government should not be able to put before a jury, co-conspirator

statements allegedly regarding facts or acts in furtherance of the four conspiracies,

without any proffer establishing that such statements were made in furtherance of

the conspiracy. Given the complexity of many of the accounting decisions at issue,

the wide organizational structure of Roadrunner, the undisclosed number of

unidentified co-conspirators, and the total number of accounting decisions made by

Roadrunner and its subsidiaries between 2013 and January 2017 (especially those

not specifically identified in the Superseding Indictment), there is an especially high

likelihood that jurors would be prejudiced by the introduction of statements that may

be later stricken, such that no limiting instruction would be able to cure, and a

mistrial would need to be declared.

      A mistrial would be incredibly costly for both the Court and the Defendants,

given that it is anticipated the trial will last weeks if not months. As a result, taking


                                           8
the government’s assertions “on faith” here would be especially unwise. See Shoffner,

826 F.2d at 630. In fact, the most efficient way to proceed in this case would be for

the government to provide the Court and Defendants with a Santiago proffer. Doing

so would eliminate the risk of a mistrial on this issue, and allow Defendants to focus

their defense.

      For all of these reasons, granting Defendants’ request will not “open the

floodgates” for Santiago motions or set a “dangerous” precedent contrary to this

district’s longstanding practice. Rather, due to the nature and enormity of the

allegations and discovery here, this case presents a unique situation where this

Court should make an exception to the default rule.

IV.   CONCLUSION

      For all of the foregoing reasons, Defendants respectfully request that the

Court order the government to file a Santiago proffer within 60 days.

      Respectfully submitted this 18th day of October, 2019.

                                              /s/ Michelle L. Jacobs
                                              Michelle L. Jacobs, SBN 1021706
                                              Steven M. Biskupic, SBN 1018217
                                              Vanessa K. Eisenmann, SBN 1084012
                                              Biskupic & Jacobs, S.C.
                                              1045 W. Glen Oaks Lane, Suite 106
                                              Mequon, WI 53092
                                              Telephone: (262) 241-0033
                                              Fax: (866) 700-7640
                                              E-mail: mjacobs@biskupicjacobs.com

                                              Attorneys for Defendant Bret Naggs




                                          9
